Citation Nr: 1643271	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  11-32 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for limitation of extension of the right knee, associated with service-connected degenerative joint disease and bursitis of the right knee.

2.  Entitlement to a rating in excess of 10 percent for limitation of flexion of the right knee, associated with degenerative joint disease and bursitis of the right knee.

3.  Entitlement to a rating in excess of 10 percent for laxity of the right knee.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from April 1972 to November 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the January 2013 Supplemental Statement of the Case (SSOC), additional evidence was added to the record.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a statement dated in September 2016.  38 C.F.R. §§ 20.800, 20.1304 (2015).

The issues of entitlement to increased ratings for right knee limitation of extension, limitation of flexion and laxity, service connection for prostate cancer, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


REMAND

With respect to the issues of entitlement to service connection for prostate cancer and entitlement to a TDIU, these claims were denied in a November 2014 rating decision.  In an April 2015 statement, the Veteran expressed disagreement with the denials of service connection for prostate cancer and for entitlement to a TDIU.  As a statement of the case (SOC) has not yet been provided, the Board has no discretion, and these issues must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  This holding establishes that these requirements that must be met prior to finding that a VA examination is adequate.  The Board finds that the reported examination findings of record, even when considered in combination with the record as a whole, are not sufficient to address the requirements recognized in Correia.  There is no indication as to whether any examination findings were on active or passive motion, in weight-bearing and/or nonweight-bearing, nor range of motion measurements of the opposite undamaged joint.  Also, the December 2015 VA examination findings included reference to the Veteran appearing with the use of forearm crutches under both legs and braces on both knees, but indicated pain with weight bearing.  Further, while examination reports indicate Lachman, Drawer, varus and valgus testing for laxity were performed, these tests are generally performed in the supine position.  There is no indication of laxity test findings on weight bearing versus nonweight bearing.  As such, the Board finds that a remand for additional examination findings would be useful in adjudicating this appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should issue an SOC pertaining to the Veteran's April 2015 notice of disagreement with the November 2014 rating decision denial of entitlement to service connection for prostate cancer and entitlement to a TDIU.  The issues should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal. 

2.  The Veteran should be scheduled for an appropriate VA examination so as to determine the current nature and extent of all impairment due to her service-connected right knee disability, to include limitation of flexion, limitation of extension, and laxity, associated with service-connected degenerative joint disease and bursitis of the right knee. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's right knee disability. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he/she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

Additionally, the examiner should determine whether the Veteran has ankylosis of the knee; instability or subluxation of the knee; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in the right knee.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If any benefit sought on appeal is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







